Strahan, J.,
delivered the opinion of the court.
There is no defect in the complaint, except the respondent claims that the note and the writing appended to it are to be construed together and constitute one entire contract; and that before the plaintiff can recover he must show by his pleading that the wool specified in the contract was not delivered or that the same was insufficient to pay the debt; but in this counsel is evidently mistaken. The obligation to pay created by the note is unconditional and absolute, and the most that can be said for the writing appended to it is that the defendant promised to give a particular security from which an-amount of money was expected to be received by the plaintiffs sufficient to pay the note. It was the defendant’s duty to consign his wool clip to the plaintiffs, and until he did so, no duty devolved on the plaintiffs whatever. The complaint alleges the notes have not been paid except a particular sum on one of them, and the demurrer admits the facts. Under this state of the record it was clearly error to sustain the demurrer.
The judgment appealed from will, therefore, be reversed and the cause remanded to the court below with^kectlon»\ to overrule the demurrer, and for such further ¿f|f|pdings as may be proper. . JA*-.